      Case 1:20-cv-00177-N/A Document 31                        Filed 10/20/20        Page 1 of 2




                                                                                        Patrick D. Gill, Esq.
                                                                                                    Of Counsel
                                                                                     Direct No.: 212-549-0156
                                                                                            Fax: 212-883-0068
                                                                                    EMAIL: pgill@strtrade.com


                                           October 20, 2020

Honorable Timothy C. Stanceu, Chief Judge
United States Court of International Trade
One Federal Plaza
New York, NY 10278

                    In Re HMTX Industries LLC, et al., Court No. 20-00177

Dear Chief Judge Stanceu:

       I am serving as the lead counsel for Sandler, Travis & Rosenberg, P.A., in
representing over 700 plaintiffs in actions challenging the assessment of additional duties
under Section 301. We have refrained from filing any motions in our cases or the HMTX
case while awaiting the assignment of the action and the inevitable appointment of a
Steering Committee to assist the Court in the conduct of this litigation. However, we are
constrained to express to the Court our strong objection to the motions filed by the
government to preempt and control the process at this early stage of the proceedings.

        We take particular exception to the attempt by the government to select the
attorneys for plaintiffs who will serve on the Steering Committee. It is for the plaintiffs’
attorneys to decide among themselves whom they believe should be appointed by the Court
to serve on the committee. This impropriety is compounded by the fact that the attorneys
for the over 6,000 plaintiffs who have filed actions in this case have not been served in the
ex-parte filings by the defendant in the HMTX case. Those filings by the government
could dramatically affect the interests of the other plaintiffs in these cases.

        The attorneys for plaintiffs have already had two conference calls, conducted in
confidence, to discuss the future progress of this case, and are in the process of deciding
who to recommend to the Court to serve on the Steering Committee on behalf of plaintiffs.
Many of those attorneys are among the most respected members of the bar and a number,
including the undersigned, served on the Steering Committee in the HMT case. We believe
that the members of the Steering Committee representing the plaintiffs will be of great
assistance to the Court in its efforts to manage the cases and bring about the ultimate
resolutions of the issues in these cases.



                                             www.strtrade.com
CHICAGO • GUANGZHOU • HONG KONG • MIAMI • NEW YORK • PAWLING, NY • SAN FRANCISCO • SHANGHAI • WASHINGTON D.C.
       Case 1:20-cv-00177-N/A Document 31                       Filed 10/20/20        Page 2 of 2
Honorable Timothy C. Stanceu, Chief Judge
United States Court of International Trade
October 20, 2020
Page 2




        We recognize that the Court is now dealing with the formidable task of managing
this unprecedented number of actions and ultimately deciding on how the Court will
proceed, starting the assignment of a test case. Until that occurs, no action should be taken
on the pending motions filed by defendant which constitute an unbridled attempt to control
the process. We respectfully submit that it is for the Court to direct the parties to make
their recommendations upon assignment of the case. Accordingly, we believe that the
government’s motions should either be dismissed or held in abeyance until the Court takes
control of the actions.

                                                      Respectfully submitted,

                                                      Sandler, Travis & Rosenberg, P.A.




                                                      By:
                                                                        Patrick D. Gill

cc:      Plaintiffs’ Attorneys
         Justin R. Miller, Esq.




                                             www.strtrade.com
CHICAGO • GUANGZHOU • HONG KONG • MIAMI • NEW YORK • PAWLING, NY • SAN FRANCISCO • SHANGHAI • WASHINGTON D.C.
